Court of Claims — jurisdiction; declaratory judgment.— Plaintiff, a former employee of the Wage Stabilization Board, seeks to obtain a declaratory judgment that he is entitled to Government employment by virtue of his status as a veteran, and that he is entitled to the pay he would have received had his application for Federal employment not been acted upon unfavorably by several Government agencies to which he had applied. On June 22, 1962, the court, upon consideration of defendant’s motion to dismiss, plaintiff’s opposition thereto and arguments of the parties, concluded that plaintiff sought relief beyond the jurisdiction of the court and the petition was dismissed. Plaintiff’s motion for relief from the order was denied October 3, 1962. Plaintiff’s petition for writ of certiorari was denied by the Supreme Court, 372 U.S. 912. Petition for rehearing was denied, 372 U.S. 956.